Order entered August 19, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00978-CR
                                      No. 05-13-00979-CR

                           ROY CURTIS STUART JR, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                     Trial Court Cause Nos. F13-52718-Y, F13-52719-Y

                                           ORDER
       The Court REINSTATES the appeals.

       On July 21, 2014, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed in these appeals. We ADOPT the findings that: (1) appellant desires to

pursue the appeals; (2) appellant is indigent and represented by court-appointed counsel Riann

Moore; (3) Ms. Moore’s explanation for the delay in filing appellant’s brief is her workload; and

(4) Ms. Moore requested thirty days from the August 18, 2014 findings to file appellant’s brief.

       We ORDER appellant to file his brief by SEPTEMBER 17, 2014. We note that

appellant was granted an extension of time to file the brief on May 2, 2014, and the appeal was

not abated for findings until July 21, 2014. Accordingly, no further extensions of time to file
appellant’s brief will be granted absent a showing of extraordinary circumstances. If appellant’s

brief is not filed by the date specified, we will order Riann Moore and the Dallas County Public

Defender’s Office removed as counsel and will order the trial court to appoint new counsel to

represent appellant on the appeals.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Katherine Drew,

Appellate-Chief, Dallas County Public Defender’s Office; Riann Moore, Dallas County Public

Defender’s Office; and the Dallas County District Attorney’s Office.



                                                    /s/    CAROLYN WRIGHT
                                                           CHIEF JUSTICE